Citation Nr: 0627895	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cholesteatoma.

4.  Entitlement to service connection for unspecified nerve 
damage.

5.  Entitlement to service connection for residuals of an 
infected cyst of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was remanded in November 2004 and now 
returns to the Board for appellate review.  However, for the 
following reasons, the Board finds that another remand is 
necessary and, as such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required.


REMAND

In April 2004, the veteran and his spouse testified before a 
Veterans Law Judge who has since left his employment at the 
Board.  In July 2006, the veteran was informed of such fact 
and was given the opportunity to request an additional 
hearing.  Thereafter, in August 2006, the veteran indicated 
that he wished to be scheduled for a Travel Board hearing 
before a Veterans Law Judge at the RO.  Therefore, a remand 
is necessary to afford the veteran his requested hearing.  
38 C.F.R. §§ 20.703, 20.704 (2005).   


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a hearing 
at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


